Order entered July 19, 2016




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-16-00069-CR
                                         No. 05-16-00095-CR

                             STEVEN KENT HOLLOWAY, Appellant

                                                   V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 401st Judicial District Court
                                     Collin County, Texas
                    Trial Court Cause Nos. 401-81683-2015 & 401-82104-2015

                                               ORDER
          The Court ORDERS the trial court to make findings of fact regarding whether appellant

has been deprived of reporter’s record because of ineffective counsel, indigence, or for any other

reason.

          • The trial court shall first determine whether appellant desires to prosecute the appeal. If
          the trial court determines that appellant does not desire to prosecute the appeal, it shall
          make a finding to that effect.

          • If the trial court determines that appellant desires to prosecute the appeal, it shall next
          determine whether appellant is indigent and entitled to proceed without payment of costs
          for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
          trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
          court is ORDERED to take such measures as may be necessary to assure effective
          representation, which may include appointment of new counsel. If the trial court finds
          appellant is not indigent, it shall determine whether retained counsel has abandoned the
          appeal.
        • Finally, the trial court shall determine: (1) the name and address of each court reporter
        who recorded the proceedings in this cause; (2) the court reporter’s explanation for the
        delay in filing the reporter’s record; and (3) the earliest date by which the reporter’s
        record can be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

                                                     /s/     LANA MYERS
                                                             JUSTICE